
	

114 HR 4582 : Save Our Salmon Act
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4582
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To exclude striped bass from the anadromous fish doubling requirement in section 3406(b)(1) of the
			 Central Valley Project Improvement Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Save Our Salmon Act or the SOS Act. 2.Legislative findingsCongress finds the following:
 (1)California is home to many populations of native salmon and steelhead. (2)Many of the native salmon and steelhead populations in California are listed under the Endangered Species Act of 1973.
 (3)The Central Valley Project Improvement Act (CVPIA) required a doubling of natural production of Central Valley populations of anadromous fish within 10 years.
 (4)Striped bass are anadromous fish indigenous to the East Coast of the United States and are not native to the State of California.
 (5)Striped bass were included in the CVPIA’s fish doubling goal even though they are not a native species.
 (6)Striped bass prey on native salmon and steelhead. (7)Predation poses a serious threat to federally protected juvenile salmon and other native fish in California.
 (8)According to the National Marine Fisheries Service, reducing abundance of striped bass and other non-native predators must be achieved to prevent extinction of Central Valley salmon and steelhead or to prevent the species from declining irreversibly.
 (9)Therefore, the CVPIA’s fish-doubling goal for two competing species is contradictory and counterproductive for salmon and steelhead recovery.
			3.Treatment of striped bass
 (a)Anadromous fishSection 3403(a) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) is amended by striking striped bass, after stocks of salmon (including steelhead),.
 (b)Fish and Wildlife Restoration ActivitiesSection 3406(b) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) is amended by—
 (1)striking paragraphs (14) and (18); (2)redesignating paragraphs (15) through (17) as paragraphs (14) through (16), respectively; and
 (3)redesignating paragraphs (19) through (23) as paragraphs (17) through (21), respectively. (c)Restoration Fund EstablishedSection 3407(a) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) is amended by striking (10)–(18), and (20)–(22) and inserting (10)–(16), and (18)–(20).
			
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk
